DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 02/28/2021.  Claims 1, 11, and 21 have been amended, claims 3-6, 13-16, and 23-26 have been cancelled, and new claims 31-33 have been added..  Claims 1-2, 7-12, 17-22, and 27-33 are currently pending are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 7-12, 17-22, and 27-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, the limitations “Processing, via an artificial intelligence system, a plurality of multi-level referral programs with respect to different types of items associated with each multi-level referral program, wherein processing the plurality of multi-level referral programs with respect to different types of items associated with each multi-level referral program includes processing the listing, the plurality of referral programs, the items associated with each multi-level referral program, and data concerning the results of each of the plurality of multi-level referral program as inputs to the artificial intelligence system” and “providing, via the artificial intelligence system, one or more recommendations for the multi-level referral program for the listing based upon, at least in part, the plurality of multi-level referral programs and the listing, wherein the one or more recommendations for the multi-level referral program for the listing include one or more recommendations for one or more bonus structures for one or more referral levels” lack a proper written description.  The specification provides no details regarding the inputs to the artificial intelligence system.  The specification merely indicates that “data sets” may be processed using artificial intelligence.  The Examiner points to paragraph [0033] which states “Referral process 10 may be configured to make recommendations to a user concerning which multi-level referral program (e.g., multi-level referral program 72) to use for a particular listing. For example, storage device 16 may be configured to store data sets (not shown) concerning the various multi-level referral programs available via referral process 10, as well as the success of each of these multi-level referral programs with respect to the different types of items (e.g., job openings versus widgets versus content versus restaurants). Accordingly, referral process 10 may be configured to process such data sets (not shown) using machine learning / artificial intelligence and probabilistic modelling.”  There is no mention of what the data sets are comprised of; only that they are “concerning the 
Moreover, the portion of the limitation stating “wherein the one or more recommendations for the multi-level referral program for the listing include one or more recommendations for one or more bonus structures for one or more referral levels” is not supported.  The Examiner points to paragraph [0033] which states, in part, “Referral process 10 may be configured to make recommendations to a user concerning which multi-level referral program (e.g., multi-level referral program 72) to use for a particular listing.”  This is the lone mention of any type of recommendation.  The specification merely states that particular multi-level referral programs may be recommended, and does not indicate the recommendation of particular bonus structures.
Therefore, it is found that the inventors were not in possession of an invention capable of performing the claimed limitations.
Claims 11 and 21 feature limitations similar to those of claim 1, and are therefore rejected using the same rationale.
Dependent claims are rejected as well because they inherit the limitations of the independent claims.
Regarding claim 31, the limitation “…modifying the artificial intelligence system based upon, at least in part, the multi-level referral program defined for the listing” appears to lack a proper written description.  The Examiner points to paragraph [0037] which states, “For each of the above-described applications of probabilistic modeling, an initial probabilistic model may be defined, wherein this initial probabilistic model may be subsequently (e.g., iteratively or continuously) modified and revised, thus allowing the probabilistic models and the artificial intelligence systems (e.g., referral process 10) to "learn" so that future probabilistic models may be more precise and may explain more complex data sets.”  The specification provides no details regarding how the probabilistic model used in the artificial intelligence system is modified.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitations “Processing, via an artificial intelligence system, a plurality of multi-level referral programs with respect to different types of items associated with each multi-level referral program, wherein processing the plurality of multi-level referral programs with respect to different types of items associated with each multi-level referral program includes processing the listing, the plurality of referral programs, the items associated with each multi-level referral program, and data concerning the results of each of the plurality of multi-level referral program as inputs to the artificial intelligence system” and “providing, via the artificial intelligence system, one or more recommendations for the multi-level referral program for the listing based upon, at least in part, the plurality of multi-level referral programs and the listing, wherein the one or more recommendations for the multi-level referral program for the listing include one or more recommendations for one or more bonus structures for one or more referral levels” are indefinite.  As indicated in the 112 (a) rejection above, the specification is silent in regards to what the inputs (i.e. data sets) used for the artificial intelligence system are.  Therefore, it is unclear as to what the processing of the data sets entails.  Further, it is unclear how a recommendation is provided based on the inputs since the inputs are unknown.  For sake of Examination, the Examiner shall interpret the inputs as any type of data remotely associated with a multi-level referral program.
Claims 11 and 21 feature limitations similar to those of claim 1, and are therefore rejected using the same rationale.
Regarding claim 1, the claim as a whole is indefinite.  The claim consists of an initial step of defining a listing for an item, followed by the step of defining a multi-level referral program for the listing which includes the substeps of processing…a plurality of multi-level referral programs, “providing…one or more recommendations for the multi-level referral program”, “defining a first bonus structure for a first referral level” and “defining at least a second bonus structure for at least a second referral level”.  The definition of “define” in regards to computing is “to create with established rules or parameters” (see https://www.merriam-webster.com/dictionary/define).  It is unclear how the substeps of the “defining a multi-level referral program” result in a defined multi-level referral program.  In other words, what are the rules or parameters of the multi-level referral program?  The substeps merely process data to recommend one or more multi-level referral programs and one or more bonus structures, and every multi-level referral program merely consists of a first (fixed amount) and second (variable amount/per hour rate), with no other accompanying information?
Dependent claims are rejected as well because they inherit the limitations of the independent claims.
Regarding claim 31, the limitation “…modifying the artificial intelligence system based upon, at least in part, the multi-level referral program defined for the listing” is indefinite.  As indicated in the 112 (a) rejection above, the specification is silent in regards to how the artificial intelligence system is modified.  Therefore, it is unclear as to what the modification entails.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites (additional limitations crossed out):
A 
defining a listing for an item; and
defining a multi-level referral program for the listing, wherein defining the multi-level referral program for the listing includes:
processing, 
providing, 
defining a first bonus structure for a first referral level, wherein the first bonus structure is a fixed amount;
defining at least a second bonus structure for at least a second referral level, wherein the at least a second bonus structure includes one or more of a variable amount and a per hour rate.
The above limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of a mental process, and covers performance of an advertising/marketing activity.  That is, other than reciting the steps as being performed by a “computer device” (Claim 1), a “processor” (Claim 11), a “computing system including a processor and memory” (Claim 21), and an “artificial intelligence system” nothing in the claim elements preclude the steps form being performed mentally, or as being described as an advertising/marketing activity.  For example, but for the “computer device” (Claim 1), “processor” (Claim 11), “computing system including a processor and memory” (Claim 21), and “artificial intelligence system” language, the steps of defining a listing for an item and defining a multi-level referral program for the listing by analyzing data sets and providing recommendations based on the analyzed data sets, in the context of the claims, encompasses a human mentally performing said steps.  Further, but for the aforementioned language, the steps describe listing an item (ex. job announcement or offered product; i.e. an advertisement), and defining a program that may compensate an individual for referring said listed item (See at least Para. [0006] of specification), which is an advertising/marketing activity.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind 
The judicial exception is not integrated into a practical application, in particular, the claim only recites the additional limitations of a “computer device” (Claim 1), a “processor” (Claim 11), a “computing system including a processor and memory” (Claim 21), and an “artificial intelligence system”. The additional elements are recited at a high level of generality (see at least Paras. [0017]-[0024], and [0033]-[0037]) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is therefore still directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a “computer device” (Claim 1), a “processor” (Claim 11), a “computing system including a processor and memory” (Claim 21), and an “artificial intelligence system” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Therefore the claim is not found to be patent eligible.
Claims 2, 7-10, and 31-33 are dependent on claim 1, and include all the limitations of claim 1. Claims 12 and 17-20 are dependent on claim 11, and include all the limitations of claim 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 10-12, 17, 18, 20-22, 27, 28, 30, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranade (US 2015/0324748) in view of Nusbaum (US 2008/0120156).
Regarding claim 1, Ranade discloses a computer-implemented method, executed on a computing device, comprising
Defining a listing for an item; and
Defining a multi-level referral program for the listing
Ranade discloses a system wherein a user may pass on a job referral, and wherein a user may receive a reward based on where they are in a chain of referrals (See at least Paras. [0022]-[0029]).
In light of the 112 rejection, Ranade also discloses wherein defining the multi-level referral program for the listing includes:
processing, via an artificial intelligence system, a plurality of multi-level referral programs with respect to different types of items associated with each multi-level referral program, wherein processing the plurality of multi-level referral programs with respect to different types of items associated with each multi-level referral program includes processing the listing, the plurality of referral programs, the items associated with each multi-level referral program, and data concerning the results of each of the plurality of multi-level referral program as inputs to the artificial intelligence system; and
providing, via the artificial intelligence system, one or more recommendations for the multi-level referral program for the listing based upon, at least in part, the plurality of multi-level referral programs and the listing, wherein the one or more recommendations for the multi-level referral program for the listing include one or more recommendations for one or more bonus structures for one or more referral levels
Ranade discloses machine learning being utilized to determine a score utilizing metrics that include historical performance, and wherein the score may be used to compute reward amounts for referrals (Paras. [0033], [0047], [0052]).  
Ranade also discloses 
defining a first bonus structure for a first referral level; and
defining at least a second bonus structure for at least a second referral level, wherein the at least a second bonus structure includes one or more of a variable amount and a per hour rate
Ranade discloses a system wherein users may receive rewards based on where they are in a chain of referrals (i.e. first and second referral levels) (Para. [0029]), and discloses an example of a system wherein a first user receives $10000 of a $20000 reward for referral of a job based on where the user is in a chain (i.e. variable amount) (Para. [0029]).
Ranade does not explicitly disclose wherein the first bonus structure is a fixed amount.  Nusbaum teaches a system wherein a payment for a referral is a fixed amount (Para. [0014]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ranade to feature fixed amounts for referrals as taught by Nusbaum because both Ranade and Nusbaum are in the same field of endeavor (i.e. compensation for an action), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claims 11 and 21 feature limitations similar to those of claim 1, and are therefore rejected using the same rationale.
Regarding claim 2, Ranade discloses the computer-implemented method of claim 1 wherein the item includes one or more of:
A job opening;
An available contract;
An offered service;
An offered product;
A business establishment;
An a piece of content
Ranade discloses a system wherein a user may pass on a job referral (i.e. job opening) (Paras. [0022]-[0029]).
Claims 12 and 22 feature limitations similar to those of claim 9, and are therefore rejected using the same rationale.
Regarding claim 7, Ranade discloses the computer-implemented method of claim 1 further comprising:
Enabling a user to refer the listing for the item to a third party.  Ranade discloses a user passing a job notification to another user (i.e. third party) (Para. [0025]).
Claims 17 and 27 feature limitations similar to those of claim 7, and are therefore rejected using the same rationale.
Regarding claim 8, Ranade discloses the computer-implemented method of claim 7 wherein the third party includes one or more of:
A third party directly-interested in the item; and
A third party indirectly-interested in the item
Ranade discloses a user passing a job notification to another user, wherein the user may apply for the job (Para. [0025]-[0026])
Claims 18 and 28 feature limitations similar to those of claim 9, and are therefore rejected using the same rationale.
Regarding claim 10, Ranade discloses the computer-implemented method of claim 7 wherein enabling a user to refer the listing for the item to a third party includes:
Enabling the user to refer the listing for the item to the third party via a messaging platform.  Ranade discloses a user sharing a job notification via email or SMS (Para. [0025]).
Claims 20 and 30 feature limitations similar to those of claim 10, and are therefore rejected using the same rationale.
Regarding claim 32, Ranade discloses the computer-implemented method of claim 1 wherein the item includes one or more of:
An available contract;
An offered service;
An offered product;
A business establishment; and
A piece of content
Ranade discloses a system wherein a user may pass on a job referral (i.e. available contract) (Paras. [0022]-[0029]).
Regarding claim 33, Ranade discloses the computer-implemented method of claim 1 further comprising:
Providing status information associated with the multi-level referral program defined for the listing.  Ranade discloses a tracking database that indicates the status of a job since a referral (Fig. 11, Para. [0072]).

Claims 9, 19, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranade in view of Nusbaum, and in further view of Wang (US 2018/0039944)
Regarding claim 9, Ranade and Nusbaum do not explicitly disclose the computer-implemented method of claim 7 wherein enabling a user to refer the listing for the item to a third party includes:
Enabling the user to refer the listing for the item to the third party via a social media platform.  While Ranade does disclose the forwarding of a job notification, Ranade does not disclose that the forwarding is performed via a social media platform.  Wang teaches a system wherein a user may refer a job to connections in an online social network system (Fig. 4, Para. [0025]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ranade and Nusbaum to utilize a social network system as taught by Wang since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claims 19 and 29 feature limitations similar to those of claim 9, and are therefore rejected using the same rationale.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranaud in view of Nusbaum, and in further view of Taylor (US 2019/0236458).
Regarding claim 31,  Ranade and Nusbaum do not disclose the computer-implemented method of claim 1 further comprising:
Modifying the artificial intelligence system based upon, at least in part, the multi-level referral program defined for the listing. In light of the 112 rejection, Taylor teaches the limitation. Taylor teaches a system wherein a policy function of a machine learning model is updated based on an observed reward outcome (i.e. defined multi-level referral program) (Para. [0024]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ranade and Nusbaum to utilize the teaching of Taylor since Ranade and Taylor are in the same field of endeavor (i.e. utilization of machine learning), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant's arguments regarding claims rejected under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant argues that the claims are integrated into a practical application by providing a technological improvement by utilizing an artificial intelligence system trained with inputs of the listing, the plurality of referral programs, the items associated with the multi-level referral program, and data concerning the results of each of the plurality of multi-level referral programs, to provide recommendations.  The Examiner respectfully disagrees.  As indicated in the 101 rejection above, the claims amount to no more than mere instructions to apply the exception using said artificial intelligence system.  Therefore, the utilization of an artificial intelligence system with particular inputs does not integrate the abstract idea into a practical application because it do not impose any meaningful limits on practicing the abstract idea.  In fact, the 
Applicant's arguments regarding claims rejected under 35 U.S.C. 102 have been fully considered but they are not persuasive. Due to the indefiniteness of the claim language, it was found that the prior art was still applicable.  Further, additional prior art was added to teach some of the limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/KYLE G ROBINSON/Examiner, Art Unit 3681 

/SAM REFAI/Primary Examiner, Art Unit 3681